UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2238



NATNAEL TADELE,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-155-146)


Submitted:   June 8, 2005                  Decided:    July 19, 2005


Before LUTTIG, WILLIAMS, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Aragaw Mehari, Washington, D.C., for Petitioner. Peter D. Keisler,
Assistant Attorney General, Michelle Gorden, OFFICE OF IMMIGRATION
LITIGATION, Mark Sabath, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Natnael    Tadele,     a    native    and    citizen    of    Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals affirming, without opinion, the immigration judge’s denial

of his requests for asylum, withholding of removal, and protection

under the Convention Against Torture.

           In   his   petition    for       review,    Tadele   challenges     the

immigration judge’s determination that he failed to establish his

eligibility for asylum.         To obtain reversal of a determination

denying eligibility for relief, an alien “must show that the

evidence   he   presented   was       so    compelling   that     no    reasonable

factfinder could fail to find the requisite fear of persecution.”

INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                       We have

reviewed the evidence of record and conclude that Tadele fails to

show that the evidence compels a contrary result.               Accordingly, we

cannot grant the relief that he seeks.

           Additionally, we uphold the immigration judge’s denial of

Tadele’s request for withholding of removal.              “Because the burden

of proof for withholding of removal is higher than for asylum--even

though the facts that must be proved are the same--an applicant who

is ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).” Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).             Because Tadele fails to show that




                                      - 2 -
he is eligible for asylum, he cannot meet the higher standard for

withholding of removal.

           We also find that substantial evidence supports the

immigration judge’s finding that Tadele fails to meet the standard

for relief under the Convention Against Torture.                   To obtain such

relief, an applicant must establish that “it is more likely than

not that he or she would be tortured if removed to the proposed

country of removal.”      8 C.F.R. § 1208.16(c)(2) (2005).               We find

that   Tadele   failed   to   make   the     requisite   showing      before   the

immigration court.

           Accordingly,       we   deny    the    petition   for    review.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                               PETITION DENIED




                                          - 3 -